UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) July 27, 2011 CFS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) INDIANA (State or Other Jurisdiction of Incorporation) 000-24611 35-2042093 (Commission File Number) (IRS Employer Identification No.) 707 Ridge Road, Munster, Indiana (Address of Principal Executive Offices) (Zip Code) (219) 836-5500 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition On July 27, 2011, CFS Bancorp, Inc. (the “Company”) reported its results of operations for the quarter ended June 30, 2011. For additional information, reference is made to the Company's press release dated July 27, 2011, which is attached as Exhibit 99.1 and is incorporated herein by reference. The press release attached hereto is being furnished to the SEC and shall not be deemed to be “filed” for any purpose except otherwise provided herein. ITEM 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Exhibits The following exhibit is filed herewith. Exhibit Number Description Press release dated July 27, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CFS BANCORP, INC. Date: July 27, 2011 By: /s/ Joyce M. Fabisiak Joyce M. Fabisiak Vice President
